Title: John Barnes to Thomas Jefferson, 17 July 1817
From: Barnes, John
To: Jefferson, Thomas


          
            
              Dear Sir—
              George Town Coa
17th July 1817—
            
            I now inclose you agreable to my letter of the 11th (for the Use of Mr Louis Leschut—Charlotteville) Richard Smith Cashr of the Office of Dist and Deposit at Washington his Order on ditto at Bank N York for $306. and by me endorsed—and Numbered 861.
            with renewed Respects &c—
            
               I am—your most Obedt
              John Barnes.
            
          
          
            
              
                PS.
                Mr Milligan has this day forwarded your Box of Books  Via Steam Boat to Mr Gray Frederickbg
              
            
          
        